BONUS AND SEVERANCE AGREEMENT

This Agreement (“Agreement”) entered into as of June 30, 2008 (“Effective Date”)
by and between Great-West Life & Annuity Insurance Company (the “Company”) and
Richard F. Rivers (“Rivers”). The Company and Rivers are referred herein
collectively as “Parties” and individually as “Party.”

RECITALS

1.   Rivers is currently employed by the Company as the Executive Vice President
of the Company;

2.        The Company has sold its healthcare business to Connecticut General
Life Insurance Company (“CIGNA”) in a transaction that closed on April 1, 2008.
Until the sale of the healthcare business to CIGNA, Rivers was the Executive
Vice President of the Healthcare Division. Rivers has been an integral part of
maintaining the healthcare business and in the completion of the sale to CIGNA;

3.        Rivers has continued to work for the Company in respect to various
matters relating both to the sale of the healthcare division to CIGNA and to
other functions; and,

4.        The Company and Rivers wish to confirm the types and amounts of
compensation which Rivers is to receive in addition to his regular compensation
and benefits.

THEREFORE, in consideration of the mutual promises contained herein, the Company
and Rivers agree as follows:

SECTION 1. DEFINITIONS

 

1.1      Base Compensation. The term “Base Compensation” shall include the sum
of Rivers’ annual base salary and Rivers’ total potential Target Bonus for which
Rivers is eligible in the year his employment with the Company is terminated.

1.2

Cause. The term “Cause” shall mean:

(a)       Conduct by Rivers constituting a felony or other crime involving
dishonesty, theft or an act of financial wrongdoing;

(b)      Conduct of Rivers which is materially injurious to the Company or any
of its affiliates, monetarily or otherwise;

(c)       An act or acts of dishonesty by Rivers involving the Company or any of
its affiliates or significant violation of the Code of Business Conduct and
Ethics or the policies of the Company;

 

--------------------------------------------------------------------------------

(d)      Willful and repeated refusal or failure of Rivers to perform his duties
hereunder or otherwise, insubordination, disorderly conduct in the workplace,
absenteeism, use or sale of alcohol or illegal drugs on Company property; or

(e)       A material breach by Rivers of any of the material provisions of this
Agreement and failure of Rivers to cure same within thirty (30) consecutive days
after notice thereof to Rivers.

1.3

Good Reason. The term “Good Reason” shall mean, without Rivers’ consent:

 

(a)

A material diminution in Rivers’ Base Compensation, or;

 (b)         A material change in the geographic location at which Rivers
provides services.

1.4      Purchase Agreement. The term “Purchase Agreement” shall refer to the
Asset and Stock Purchase Agreement entered into between the Company and CIGNA on
November 26, 2007 pursuant to which the Company’s Healthcare Division and other
related assets (“Healthcare Division”) have been transferred to CIGNA, effective
as of April 1, 2008.

1.5      Target Bonus. The term “Target Bonus” shall refer to the incentive
bonus for which Rivers has been and is eligible in the ordinary course of the
Company’s business, in accordance with its ordinary business practices and which
are historically known as the “Target Bonus.”

1.6      Termination of Employment. The terms “termination of employment,”
“terminate employment” and other similar terms shall mean a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code (the
“Code”) to the extent necessary to comply with the terms of such Section to
avoid taxation under Section 409A(a)(1) of the Code.

SECTION 2. TERM AND TERMINATION

2.1      Termination of Employment. Rivers’ employment with the Company shall
terminate under the following circumstances:

     (a)     Death. In the event of Rivers’ death (“Death”), this Agreement
shall terminate immediately.

(b)    Disability. If Rivers becomes eligible to receive benefits under the
Company’s Long Term Disability Plan (“Disability”), either the Company or Rivers
may immediately terminate Rivers’ employment.

(c)     Termination by the Company. Rivers’ employment may be terminated
immediately by the Company either with or Without Cause.

 

 

Page 2 of 12

 



 

--------------------------------------------------------------------------------

(d)    Voluntary Termination by Rivers. Rivers’ employment may be terminated by
Rivers effective upon giving thirty (30) days’ notice to the President and Chief
Executive Officer of the Company.

(e)     Termination for Good Reason by Rivers. Rivers may effect a termination
of his employment for Good Reason at any time upon notice to the President and
Chief Executive Officer of the Company of such intention in accordance with the
provisions of this section 2.1(f)(i) and (ii). The Good Reason termination shall
be effective as of the date set forth in such notice. At the sole discretion of
the President and Chief Executive Officer of the Company, Rivers’ attendance
during the notice period may not be necessary. Termination for Good Reason is
subject to the following terms and conditions:

(i)       Rivers must provide notice to the Company within 90 days of the
initial existence of the condition which constitutes Good Reason, and if the
condition is not cured, must terminate his employment within 30 days of the
expiration of the cure period set forth in Section 2.1(f)(ii); and,

(ii)      The Company must fail to cure the condition within 30 days following
the notice.

SECTION 3. COMPENSATION AND BENEFITS

In addition to his base salary and other benefits historically provided by the
Company to Rivers in the ordinary course of business, for all services rendered
and to be rendered by Rivers while employed by the Company, including without
limitation, services for companies affiliated with the Company, and upon the
terms and conditions set forth in this Agreement, the Company will cause to be
paid and provided to Rivers the compensation and benefits provided in this
Section 3.

3.1      Compensation and Bonuses. In recognition of past and present services,
Rivers shall be entitled to the following benefits:

(a)     Healthcare Incentive Bonus. Healthcare Division Incentive Bonuses (“HIP
Bonuses”) payable annually. The terms, conditions and amounts of the HIP Bonuses
are set forth below:

(i)       A HIP Bonus in the amount of $2,000,000, shall vest upon execution of
this Agreement and shall be payable on or before December 31, 2008;

(ii)      A HIP Bonus in the amount of $2,000,000 shall vest on January 1, 2009
and shall be payable on or before December 31, 2009;

(iii)     A HIP Bonus in the amount of $2,000,000 shall vest on January 1, 2010
and shall be payable on or before December 31, 2010;

 

 

Page 3 of 12

 



 

--------------------------------------------------------------------------------

(iv)     If Rivers’ employment is terminated by the Company Without Cause or by
Rivers for Good Reason, all unvested HIP Bonuses shall vest immediately upon
Rivers’ termination, and shall be payable within 45 days of the date Rivers’
employment is terminated;

(v)      No unvested HIP Bonus shall be payable if the Company terminates Rivers
for Cause, as a result of Death or Disability, or upon termination by Rivers
without Good Reason.

(b)      Supplemental Executive Retirement Program. An enhancement to Rivers’
Supplemental Executive Retirement Program (“SERP”) upon the following terms and
conditions:

(i)       Rivers shall be entitled to: (a) two years credit for each of the
first five years of his service with the Company (which ended on August 19,
2007); (b) credit for service with the Company in accordance with the terms of
the SERP for years of service commencing after August 19, 2007 and, (c) an
additional 2.5 years of credit immediately following the execution of this
Agreement.

(ii)      Unless otherwise provided in this Agreement, Rivers’ SERP benefits
shall become100% vested upon the execution of this Agreement.

(iii)      Except as specifically provided herein, the SERP shall be
administered in accordance with its terms, including but not limited to, the
date that benefits may start, any survivorship benefits and offsets for Social
Security, and/or any other qualified or non-qualified plans.

(c)     Special Bonus. Rivers shall be entitled to receive a one-time payment in
the amount of $2,500,000. The payment of the Special Bonus shall be made within
30 days of the execution of this Agreement.

(d)      Purchase Price Reduction Bonus.If the Purchase Price Reduction Amount
as defined by Section 2.04(a) of the Purchase Agreement is zero, and further, if
Rivers is: (a) employed by the Company on the date of the Final Calculation of
the Purchase Price Reduction Amount as defined in Section 2.04(b) of the
Purchase Agreement (the “Final Calculation Date”); or (b) is terminated earlier
by the Company Without Cause or by Rivers for Good Reason, a bonus of $1,000,000
(The “PPR Bonus”) shall be paid to Rivers in a lump sum within 60 days of the
Final Calculation Date.

 

(e)       Transition Bonus.A bonus in the amount of $1,600,000 if Rivers’
employment with the Company is not terminated before April 30, 2009, or his
employment with the Company is terminated before April 30, 2009 and such
termination is: (a) by the Company Without Cause; or (b) by Rivers for Good
Reason. The Transition Bonus shall be paid in a lump sum on or before the
earlier of 60 days after his termination of employment or April 30, 2009.

 

 

Page 4 of 12

 



 

--------------------------------------------------------------------------------

(f)       Severance Benefit.Upon termination of Rivers’ employment by the
Company Without Cause, or by Rivers for Good Reason, Rivers shall be entitled to
a cash severance payment (the “Severance Benefit”) in the amount of $3,117,188.

(i)       Rivers shall not be entitled to the Severance Benefit unless, within
60 days after the termination of his employment, Rivers executes and returns to
the Company a Release Agreement, substantially in the form as Attachment A.

(ii)      The Severance Benefit shall be paid in a lump sum within 15 days of
the date that Rivers returns a fully executed Release Agreement to the Company.

(g)      Medical Benefits. If Rivers’ employment is terminated by the Company
without Cause or by Rivers for Good Reason, Rivers shall be entitled to medical
benefits of a similar type and cost to those he had as of the termination of his
employment with the Company for a period of two and one-half years from his
employment termination date. The Company reserves the right to provide these
benefits in a manner it deems reasonable and appropriate.

 

(h)

Additional Termination Benefits.

(i)       If Rivers’ employment is terminated Without Cause or if Rivers
terminates for Good Reason, Rivers shall be entitled to the following:

(A)      his base salary through the date of such termination or Retirement,
payable in the ordinary course of the Company’s business;

(B)      Rivers’ Target Bonus for the year in which his termination of
employment from the Company occurs, determined as if all performance targets
established by the Company with respect to such Target Bonus have been met at
target and multiplied by a fraction, the numerator of which is the number of
days in the current year through the date of termination and the denominator of
which is 365, payable in a lump sum within 45 days of the date of Rivers’
termination; and,

(C)      any other compensation and benefits that are vested or otherwise owed
to him as of the last day of his employment in the ordinary course of the
Company’s business, in accordance with applicable law and Company policies.

(ii)      In the event that Rivers terminates his employment with the Company
without Good Reason or the Company terminates Rivers for Cause, Rivers shall
only be entitled to the compensation and benefits that are vested or otherwise
owed to him as of the last day of his employment in the ordinary course of the
Company’s business, in accordance with applicable law and Company policies.

 

 

Page 5 of 12

 



 

--------------------------------------------------------------------------------

SECTION 4. EMPLOYEE COVENANTS

In consideration of the benefits set forth in this Agreement, Rivers covenants
and agrees to the following:

 

4.1      Cooperation Regarding Open Issues. Rivers shall reasonably cooperate
with the Company regarding open issues, including, but not limited to: any
litigation relating to the Company, regardless of when such litigation arises;
claims for benefits arising out of the ordinary business of the Healthcare
Division; regulatory complaints; and/or operational or administrative matters
that may have arisen in the operations of the Company.

 

4.2      Confidential Information. Rivers acknowledges that he is an officer,
executive, and a member of the management personnel of the Company as those
terms are defined in the Colorado Revised Statutes, §8-2-113. Rivers further
acknowledges that as a result of the confidential relationship with the Company
and its affiliates, he has received and shall be receiving information which is
proprietary and confidential. Such information includes, but is not limited to,
private health information, methods of business operations and attorney/client
information (“Confidential Information”). Rivers further acknowledges that the
Confidential Information is a highly valuable asset of the Company. During
Rivers’ employment with the Company and thereafter, Rivers shall retain in
strict confidence and shall not use for any purpose whatsoever or divulge,
disseminate, or disclose to any third Party (other than in the furtherance of
the business purposes of the Company) all Confidential Information.

 

4.3      Confidentiality of Agreement. Rivers agrees that he will forever keep
strictly confidential the terms of this Agreement, except for communications
with his attorney; the Internal Revenue Service; any State Department of
Revenue; accountants or other tax advisers; immediate family; or as may be
required by law. The Company agrees to keep this Agreement confidential, except
for communications with its employees, attorneys; the Internal Revenue Service;
any State Department of Revenue; the Securities Exchange Commission; accountants
or other tax advisers; any governmental administrative agency; or as may be
required by law.

 

4.4      No Disparagement. Rivers agrees that the terms of his separation from
the Company are amicable, and agrees not to malign, defame, blame or otherwise
disparage the Company, its subsidiaries, affiliates, successors and assigns, and
any of their officers, employees or directors, either publicly or privately,
regarding their past or future business or personal affairs. The President and
Chief Executive Officer of the Company agrees that the terms of Rivers’
separation from the Company are amicable, and agrees not to malign, defame,
blame or otherwise disparage Rivers regarding their past or future business or
personal affairs.

 

4.5      Non-Solicitation. In consideration of receipt by Rivers of the
Severance Benefit, without the prior written consent of the Company, during
Rivers’ employment with the Company and for 2.5 years after leaving the
employment of the Company,

 

 

Page 6 of 12

 



 

--------------------------------------------------------------------------------

whether voluntarily or involuntarily, Rivers shall not (for purposes of clarity,
this Section 4.5 shall only apply if Rivers receives a Severance Benefit)
solicit employees of the Company to terminate their employment with the Company
or become employed by Rivers or any Company that employs Rivers.

 

4.6     Separate Covenants. The Parties intend that the above covenants shall be
construed as separate covenants. If one or more of these covenants are
adjudicated to be unenforceable, such unenforceable covenant shall be deemed
eliminated from this Section 4 to the extent necessary to permit the remaining
separate covenants to be enforced.

 

4.7      Penalty for Breach of Covenant. In the event that Rivers violates the
above covenants, Rivers agrees to repay 90% of all Severance Benefits received
by him. Rivers also acknowledges that any breach of these covenants will cause
immediate and irreparable harm to the Company and agrees that the Company would
be entitled to injunctive or equitable relief, along with other money damages as
determined by a court of law or equity.

 

SECTION 5. CODE SECTION 280(G) TREATMENT

5.1      Reductions in Payments. Notwithstanding any other provisions of this
Agreement, if any payment or benefit received or to be received by Rivers,
including any payment or benefit received in connection with a Change of
Control, Closing or the termination of Rivers' employment from the Company,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement (collectively “Total Payments") would be subject in whole or part
to the excise tax (“Excise Tax") imposed under Section 4999 of the Code, then
the cash portions of the Total Payments shall first be reduced, and the non-cash
portions of the Total Payments shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax,
but only if the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to the net amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which Rivers
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Company reserves the right
to determine the manner in which the reduction provisions of this Section 5 are
to be applied. Rivers shall be responsible for any Excise Tax, as well as all
other federal, state and local taxes relating to the Total Payments.

5.2      Calculation of Reductions in Payments. For purposes of determining
whether and the extent to which the Total Payments will be subject to the Excise
Tax:

 

 

Page 7 of 12

 



 

--------------------------------------------------------------------------------

(a)       no portion of the Total Payments shall be taken into account which, in
the opinion of tax counsel reasonably acceptable to the Company and Rivers ("Tax
Counsel"), does not constitute a "parachute payment" within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the base amount allocable to
such reasonable compensation. The cost of Tax Counsel shall be equally borne by
the Parties;

(b)      the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code;

(c)       upon Rivers' request, the Company shall provide Rivers with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations.

SECTION 6. CONFLICTING AGREEMENTS

Rivers represents and warrants that he is free to enter into this Agreement, and
that he has not made and will not make any agreements in conflict with this
Agreement.

SECTION 7. ASSIGNMENT

7.1      Non-assignability. Neither this Agreement nor any right or interest
hereunder shall be assignable (i) by Rivers without the prior written consent of
the Company, or (ii) by the Company without the prior written consent of Rivers.

7.2      No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or assignment by operation of law;
and any attempt, voluntary or involuntary, to effect such action shall be void
and of no effect.

SECTION 8. BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the Parties and
any of their respective successors and permitted assigns, and any such successor
or permitted assignee shall be deemed to be substituted for the Company or
Rivers as the case may be, under the provisions of this Agreement.

SECTION 9. SEVERABILITY

If any provision of this Agreement shall be declared invalid or unenforceable,
the remainder of this Agreement, or the application of such provision in
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each provision of this Agreement shall be
valid and be enforceable to the

 

 

Page 8 of 12

 



 

--------------------------------------------------------------------------------

fullest extent permitted by law. If any provision contained in this Agreement
shall be held to be excessively broad as to scope, activity or subject so as to
be unenforceable at law, such provision shall be construed by limiting and
reducing it so as to be enforceable to the extent compatible with the applicable
law as it shall then appear.

SECTION 10. NOTICE

All notices or other communications which are required or permitted to be given
to the Parties under this Agreement shall be sufficient in all respects only if
given in writing and delivered in person, by telecopy, by overnight courier, or
by certified mail, postage prepaid, return receipt requested, to the receiving
Party. Notice shall be deemed given on the date of delivery, in the case of
personal delivery or telecopy, or on the delivery or refusal date, as specified
on the return receipt, in the case of overnight courier or certified mail.
Notice shall be delivered to the following individuals:

Graham McDonald

Great-West Life & Annuity Insurance Company

8525 East Orchard Road, 1T3

Greenwood Village, Colorado 80111

 

Richard F. Rivers

[address]

 

SECTION 11. WAIVERS

The failure of any Party to require the performance of any term or obligation of
the Agreement, or the waiver by any Party of any breach of this Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

SECTION 12. ENTIRE AND SUPERCEDING AGREEMENT

As of the Effective Date, this Agreement constitutes the entire understanding of
the Parties and supersedes any prior agreement, plan or arrangement relative to
Rivers’ employment with the Company, the payment of any bonuses, severance or
other forms of compensation (other than Rivers’ annual base salary and benefits
paid by the Company in the ordinary course of its business). No modification or
waiver of any provisions of this Agreement shall be made unless made in writing
and signed by Rivers and the President and Chief Executive Officer of the
Company, or such other person as the Company may designate for such purpose.
Rivers represents and warrants that he is free to enter into this Agreement, and
that he has not made and will not make any agreements in conflict with this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
Parties and any of their respective successors and permitted assigns, and any
such successor or permitted assignee shall be deemed to be substituted for the
Company or Rivers as the case may be, under the provisions of this Agreement.

 

 

Page 9 of 12

 



 

--------------------------------------------------------------------------------

SECTION 13. GOVERNING LAW

The interpretation, construction and application of this Agreement shall be
governed by the laws of the State of Colorado without regard to choice of laws
principles.

SECTION 14. ARBITRATION

Rivers and the Company fully believe that this Agreement is clear and
unambiguous, and do not expect any disputes to arise. However, in the unlikely
event that a dispute arises which the Company and Rivers are unable to resolve,
the Company and Rivers mutually consent to the resolution of the dispute by
binding arbitration.

 

Except as provided in this paragraph, this arbitration provision shall apply to
all Claims between Rivers and the Company of whatever nature and however they
arise, regardless of whether the Claim relates to this Agreement or its
termination or otherwise. Claims which Rivers may have for workers'
compensation, unemployment compensation, or under the Company's benefit plans
for employees, are not covered by this arbitration procedure. Rivers understands
that the Company's employee benefit plans may have their own dispute resolution
processes, which remain applicable to any Claim by Rivers in relation to those
plans. Also not covered by this arbitration provision are Claims by the Company
for the use and/or unauthorized disclosure of trade secrets or confidential or
privileged information, as to which Rivers understands and agrees that the
Company may seek and obtain relief from a court of competent jurisdiction.

 

The Arbitrator shall be selected as follows: the Company and Rivers shall
mutually agree upon a single arbiter (“Arbitrator”) from Judicial Arbiter Group,
Inc. (“JAG”), metro Denver, Colorado. In the event that the Company and Rivers
are unable to mutually agree upon an Arbitrator, the Party seeking to initiate
the arbitration, shall contact JAG and request that JAG select an Arbitrator
from its arbitration panel. The arbitration shall occur at JAG's offices in
Denver, Colorado.

 

The arbitration shall proceed under the rules established for arbitration under
the Colorado Uniform Arbitration Act. The decision of the Arbitrator shall be
final and binding. Punitive and/or exemplary damages shall not be recoverable.
Judgment upon the award rendered by the Arbitrator may be entered by any court
having jurisdiction thereof pursuant to the laws of the State of Colorado.
Rivers’ case may not be joined with any other arbitration proceeding brought by
any other employee, unless the Company consents in writing. Judgment upon the
award rendered by the Arbitrator may be entered by any court having jurisdiction
thereof pursuant to the laws of the State of Colorado. The Company shall pay the
costs of filing the arbitration and the arbitration fees. During the pendency of
the arbitration, each Party shall be responsible for their own attorneys’ fees
and costs of litigation, including expert witness fees, deposition costs and
other related costs (the “Litigation Fees and Costs”). Provided, however, that
the prevailing Party in the arbitration shall be entitled to recover their
Litigation Fees and Costs.

 

 

Page 10 of 12

 



 

--------------------------------------------------------------------------------

SECTION 15. CAPTIONS

The captions set forth in this Agreement are for convenience only, and shall not
be considered as part of this Agreement or in any way limiting or amplifying the
terms and provisions hereof.

SECTION 16. 409A COMPLIANCE

This Agreement is intended to comply with Section 409A of the Code and will be
interpreted, administered and operated in a manner consistent with that
intention. Notwithstanding anything herein to the contrary, if at the time
of Rivers' separation from service with the Company he a “specified employee”
as defined under 

Section 409A of the Code (determined without regard to compensation that is
excluded from employees' gross income on account of the location of the services
or the location of the employer that is not effectively connected with a trade
or business within the United States and is excludable as foreign compensation
under Section 415 of the Code), and any payments or benefits otherwise payable
hereunder as a result of such separation from service are subject to Section
409A of the Code, then the Company will defer the commencement of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided) until the date that is six months
following Rivers’ separation from service with the Company (or the earliest date
as is permitted under Section 409A of the Code). To the extent any
reimbursements or in-kind benefits due to Rivers under this Agreement constitute
“deferred compensation” under Section 409A of the Code, any such reimbursements
or in-kind benefits shall be paid in a manner consistent with Treasury
Regulation Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code. The Company shall consult with Rivers in good faith regarding the
implementation of the provisions of this Section 16; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Rivers with respect thereto. Notwithstanding any provision of this Agreement
(including the foregoing), neither the Company, any Related Company nor any of
its or their employees, directors, officers or representatives shall have any
liability under any circumstances for any taxes, penalties or interest due on
amounts paid or payable under this Agreement, including any taxes, penalties or
interest under Section 409A of the Code.

SECTION 17. LEGAL AND TAX CONSIDERATIONS

The Company has made no representations regarding the legal and/or tax issues
relating to or arising from this Agreement and, notwithstanding any other
provision of the Agreement, shall have no liability for any taxes, penalties or
interest due on amounts paid or payable under the Agreement, and the Employee
understands that he is fully responsible therefore. Employee acknowledges that
he has been advised by the Company to consult his attorney for advice regarding
all aspects of this Agreement, including, but not limited to, issues relating to
Code Section 409A and all other tax and legal issues.

 

 

Page 11 of 12

 



 

--------------------------------------------------------------------------------

SECTION 18. COUNTERPARTS

This Agreement may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have signed, sealed and delivered this Agreement
as of the date first written above and below.



 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY:

   

By:

/s/ Raymond L. McFeetors

 

Name: Raymond L. McFeetors

 

Title: Chairman of the Board

     

Date: 8-20-08



 

 

 

RICHARD F. RIVERS:

 

 

/s/ Richard F. Rivers

Title: Executive Vice President

 

 

Date: 06/30/08

 

 

 

 

Page 12 of 12

 



 

 